Citation Nr: 0218009	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-04 299A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran's claim seeking waiver of recovery of 
an overpayment of improved disability pension benefits, in 
the calculated amount of $4,242, was timely filed.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Committee on Waivers and Compromises (COWC) at the 
Department of Veterans Affairs (VA) Debt Management Center 
(DMC) in Fort Snelling, Minnesota.  Subsequently, the case 
was transferred to the COWC at the Regional Office (RO) in 
Houston, Texas.

In March 2001, the Board remanded the case to the RO for 
further development.


REMAND

A review of the record discloses that the case must again 
be returned to the RO in order to ensure due process.  In 
a statement dated June 16, 2002, the veteran requested a 
hearing before a Board Member sitting at the RO (Travel 
Board hearing).  Such a hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West Supp. 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2002).  The claims file does 
not reflect that the veteran has yet been afforded such a 
hearing.

Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for 
a Travel Board hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, 
the claims file should be returned to 
the Board for appellate review.

The purpose of this remand is to comply with the veteran's 
request for a Travel Board hearing.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




